A motion has been filed herein to dismiss the appeal for the reason that the writ of error was not sued out within 6 months from the date of the entry of the judgment in the trial court. Nearly 12 months elapsed from the date of the entry of the judgment in the trial court until the writ of error was sued out, and under the rule announced by this court at the present term in. Edward Porter et al. v. Eck E. Brook, ante, p. 885,97 P. 645, the motion should be sustained; and it is so ordered.
All the Justices concur. *Page 894